    Case 5:21-cv-03184-SAC Document 5 Filed 08/19/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JAMES C. STRADER,

                               Petitioner,

           v.                                         CASE NO. 21-3184-SAC

STATE OF KANSAS,


                               Respondent.


                           MEMORANDUM AND ORDER



     This matter is a pro se petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254. The Court has conducted an

initial review of the Petition under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts.1 For the

reasons explained below, the Court dismisses this matter for lack

of jurisdiction.

Background

     Petitioner was convicted in Reno County District Court of
aggravated kidnapping, rape, and aggravated burglary. State v.

Strader, 2007 WL 2992402, at *1 (Kan. Ct. App. 2007), rev. denied

April 23, 2008. The Kansas Court of Appeals affirmed his convictions

in 2007 and the Kansas Supreme Court denied review in 2008. Id. In

July 2019, Petitioner filed in this Court a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254. See Strader v. Kansas,

798 Fed. Appx. 222, 223 (10th Cir. 2019). On October 2, 2019, the


1 With his petition, Petitioner filed a letter that, liberally construed,
appears to seek recusal of the undersigned due to “a conflict of interest.”
(Doc. 2.) Petitioner does not allege any specific facts to support the
assertion of a conflict of interest, so the request for recusal is denied.
      Case 5:21-cv-03184-SAC Document 5 Filed 08/19/21 Page 2 of 4




Court dismissed the petition as time-barred. Strader v. State, Case

No.    19-cv-3137-SAC,       2019    WL   4858308      (D.   Kan.   Oct.   2,    2019).

Petitioner appealed to the United States Court of Appeals for the

Tenth Circuit, which on December 30, 2019 denied his request for a

certificate of appealability and dismissed the appeal. Strader, 798

Fed. Appx. at 222-23.

Rule 4 Review of Petition

       Rule 4 of the Rules Governing § 2254 Cases requires the Court

to review a habeas petition upon filing and to dismiss it “[i]f it

plainly appears from the petition and any attached exhibits that

the petitioner is not entitled to relief in the district court.”

Rules Governing § 2254 Cases, Rule 4, 28 U.S.C.A. foll. § 2254.

Discussion

       The Court has conducted a preliminary review of the petition

and attached exhibits and finds that this matter is a second

application      for    habeas       corpus.     The     first      application     was

adjudicated in Strader v. State, Case No. 19-cv-3137-SAC.

       Before a petitioner may proceed in a second or successive
application for habeas corpus relief, “the applicant shall move in

the appropriate court of appeals for an order authorizing the

district     court     to    consider     the    application.”        28   U.S.C.     §

2244(b)(3)(A).       Where    a     petitioner   fails       to   obtain   the    prior

authorization, a federal district court must dismiss the matter or,

“if it is in the interest of justice,” transfer the petition to the

court of appeals for possible authorization. In re Cline, 531 F.3d

1249, 1251 (10th Cir. 2008). Factors the Court considers when
deciding whether a transfer is in the interest of justice include

“whether the claim would be time barred if filed anew in the proper
      Case 5:21-cv-03184-SAC Document 5 Filed 08/19/21 Page 3 of 4




forum, whether the claims alleged are likely to have merit, and

whether the claims were filed in good faith.” Id. (citing Trujillo

v. Williams, 465 F.3d 1210, 1223 n. 16 (10th Cir. 2006)).

       Petitioner asserts three grounds for relief in his current

petitions:     (1) he is innocent, as shown by the lack of DNA evidence

and fingerprints linking him to the crimes of conviction; (2) the

State of Kansas improperly “tampered with” his criminal appeals;

and (3) K.S.A. 19-2609 requires removal of the judge who presided

over is trial and other involved state officials.

       The Court finds that it is not in the interest of justice to

transfer this case to the United States Court of Appeals for the

Tenth Circuit. First, Petitioner’s claims appeared to be time-

barred, as were the claims in his earlier § 2254 petition. Second,

his   claims    are   not   likely   to   have   merit.   Under   28   U.S.C.   §

2244(b)(2), the Court shall dismiss claims presented in a second or

successive § 2254 application unless


       (A) the applicant shows that the claim relies on anew
       rule of constitutional law, made retroactive to cases on
       collateral review by the Supreme Court, that was
       previously unavailable; or

       (B)(i) the factual predicate for the claim could not have
       been discovered previously through the exercise of due
       diligence; and

       (ii) the facts underlying the claim, if proven and viewed
       in the light of the evidence as a whole, would be
       sufficient to establish by clear and convincing evidence
       that, but for constitutional error, no reasonable
       factfinder would have found the applicant guilty of the
       underlying offense.


       None of Petitioner’s grounds for relief meet these criteria.

In addition, his third ground for relief is based solely on state
    Case 5:21-cv-03184-SAC Document 5 Filed 08/19/21 Page 4 of 4




law, and “[f]ederal habeas relief does not lie for errors of state

law.” See Estelle v. McGuire, 502 U.S. 62, 67 (1991). Thus, the

Court finds that transferring the matter to the Tenth Circuit would

not be in the interest of justice. Petitioner may seek authorization

by applying to the Tenth Circuit.

     The Court also concludes that its procedural ruling in this

matter is not subject to debate among jurists of reason and declines

to issue a certificate of appealability. See Slack v. McDaniel, 529

U.S. 473, 484 (2000).

     IT IS THEREFORE ORDERED that this matter is dismissed as an

unauthorized second or successive petition under 28 U.S.C. § 2254,

which this Court lacks jurisdiction to consider. No certificate of

appealability will issue.


     IT IS SO ORDERED.

     DATED:   This 19th day of August, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
